Case 1:18-cv-05398-DLI-VMS Document 36 Filed 11/06/19 Page 1 of 2 PageID #: 790



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ROSLYN LA LIBERTE,                                           Case No. 18-cv-05398 (DLI) (VMS)
                                                             E-Filed
                                 Plaintiff,
                  -against-

JOY REID,

                                 Defendant.


                        NOTICE OF MOTION AND SUPPORTING AFFIDAVITS

         PLEASE TAKE NOTICE, that upon the Declaration of John H. Reichman, dated

November 6, 2019, Declaration of Daniel M. Kummer, sworn to November 4, 2019, and the

exhibits annexed thereto, as well as the the accompanying Memorandum of Law, defendant Joy

Reid, by and through her undersigned attorneys, will move this Court, before the Hon. Dora L.

Irizarry, at the United States District Court, 225 Cadman Plaza East, Brooklyn, New York

11201, at a date and time to be designated by this Court, for an Order awarding Defendant’s fees

and costs in the amount of $164,009.78, plus any additional fees and expenses incurred with

respect to the this motion and action, pursuant to California’s Anti-SLAPP Statute, CA CIV,

§425.16, and the Court’s September 30, 2019 Memorandum and Order.




075863-002/00216647-1
Case 1:18-cv-05398-DLI-VMS Document 36 Filed 11/06/19 Page 2 of 2 PageID #: 791



Dated: New York, New York
       November 6, 2019

                                            Respectfully submitted,

                                            WACHTEL MISSRY, LLP


                                            By:       /s Jason L. Libou
                                                      John H. Reichman
                                                      Jason L. Libou
                                                      885 Second Avenue
                                                      New York, NY 10017
                                                      Telephone: (212) 909-9500
                                                      Facsimile: (212) 909-9417
                                                      reichamn@wmllp.com
                                                      jlibou@wmllp.com

                                                      Attorneys for Defendant Joy-Ann
                                                      Reid

TO:

G. Taylor Wilson
L. Lin Wood, P.C.
1180 West Peachtree Street, Suite 2040
Atlanta, Ga 30309
(404) 891-1402
(404) 506-9111 (fax)
twilson@twilson@linwoodlaw.com

Attorneys for Plaintiff Rosyln La Liberte




                                            075863-002/00216647-1                       2
